Filed 5/24/21 P. v. Loza CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078323

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD276263)

 ALEJANDRO LOZA,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
David M. Gill, Judge. Sentence vacated and case remand with directions.
         Ava R. Stralla, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Assistant Attorney General,
A. Natasha Cortina and Annie Featherman Fraser, Deputy Attorneys
General, for Plaintiff and Respondent.
      In 2018, a jury found Alejandro Loza guilty of four counts of felony

vandalism (Pen. Code,1 § 594, subds. (a)(b)(1) & (a)(b)(2)(A)). The jury found
a gang allegation true. Loza admitted a prison prior (§ 667.5, subd. (b)).
      Loza was sentenced to a six-year term, the court also imposed various
fines, fees, and assessments.
      Loza appealed raising only a challenge to the various fines and fees in
light of People v. Duenas (2019) 30 Cal.App.5th 1157 (Duenas). During the
pendency of the appeal, Senate Bill No. 136 passed invalidating prison priors
such as that involved in this case. In case No. D075287, we affirmed the
conviction, found the Duenas issue had been forfeited, but found Loza was
entitled to have the prison prior stricken and to be resentenced. This court
vacated the sentence and remanded the case to the trial court with directions
to strike the prison prior and resentence as appropriate. (See People v. Loza
(Dec. 13, 2019, D075287) [nonpub. opn.].)
      On remand, the court struck the prior but denied the defense request to
resentence with regard to the fines. The court declined, reasoning this court’s
remand deprived the trial court of jurisdiction to revisit the punitive fines.
      Loza appeals contending the court erred in its belief it could not revisit
the Duenas issues. The Attorney General, relying principally on People v.
Rosas (2010) 191 Cal.App.4th 107 (Rosas), concedes the trial court erred and
the case should be remanded for a further resentencing hearing with
directions to the trial court to hear the defense request to revisit the punitive
fines and to make such decision as the court deems appropriate on the merits
of such motion.
      We agree with the parties. Our remand vacated the existing sentence
and directed the court to resentence as “appropriate.” Our remand did not


1     All further statutory references are to the Penal Code.
                                        2
limit the court’s ability to review the sentence anew in light of striking the

prison prior. We will again remand with directions.2
                                 DISCUSSION
      In Rosas, supra, 191 Cal.App.4th 107, the court addressed the
authority of a trial judge to consider restitution fines on remand for
resentencing. The court held that even though the challenge to punitive fines
was forfeited in the original appeal, where the appellate court has vacated
the sentence and remanded for resentencing, the trial court can consider all
of the interlocking parts of the sentence. (Id. at pp. 109-113.) The court held
the trial court had jurisdiction to reduce punitive fines on remand for
resentencing. (Id. at p. 117; see also People v. Burbine (2003) 106
Cal.App.4th 1250, 1257.)
      We agree with the analysis in Rosas as it applies to this case. When
the prior was struck, it changed the nature of the entire sentence. Thus, the
court had authority to reduce the punitive fines, should it deem such action
appropriate as part of restructuring the total sentence following remand.
      We find the parties have correctly determined the trial court had
jurisdiction to revisit the punitive fines. Accordingly, we will again remand
the case for a further sentencing hearing. We express no opinion on whether
the court should modify any of the fines.




2    The facts of the offenses are not relevant to any issue on this appeal.
We will omit the traditional statement of facts.
                                        3
                               DISPOSITION
      The sentence is vacated. The case is remanded to the trial court with
directions to conduct a new sentencing hearing in accordance with the views
expressed in this opinion.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




IRION, J.




                                      4